Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance of new and withdrawn claims: 
Claims 2-3 and 10-11 are rejoined to the claims 1, 4-9 and 12-16 for allowance because of the same, patentable limitations of independent and/or generic claims 1, 4, 9 and 12, per MPEP 806.04(d) & 37 CFR 1.141.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 25, 2021